Appeal from an order of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered January 20, 2005. The order, inter alia, granted defendant’s motion for summary judgment dismissing the amended complaint.
It is hereby ordered that said appeal be and the same hereby *1346is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Lawton, JJ.